UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
IN RE ARBITRATION BETWEEN:          )
                                    )
   J.B. HUNT TRANSPORT, INC.,       )
                                    )
               Claimant/Respondent, )
                                    )
        v.                          )                 Misc. Action No. 18-0016 (ABJ)
                                    )
  BNSF RAILWAY COMPANY,             )
                                    )
               Respondent/Claimant. )
____________________________________)

                                               ORDER

       Before the Court in this matter are BNSF Railway Company’s three pending motions to

confirm    arbitration   awards,   [Dkt.   #    23]   (SEALED),      [Dkt.   #   54]   (SEALED),

[Dkt. # 62] (SEALED), and J.B. Hunt Transport, Inc.’s three cross-motions to stay the case

pending resolution of BNSF’s motions or, in the alternative, to transfer the motions to the

Western District of Arkansas.         [Dkt. # 35] (SEALED); [Dkt. # 47] (SEALED);

[Dkt. # 57] (SEALED). On January 13, 2021, Magistrate Judge Robin M. Meriweather issued

a Report and Recommendation that these six motions be denied as moot and that this matter be

terminated. [Dkt. # 70] (“R. & R.”) at 2. Pursuant to Local Civil Rule 72.3(b), any written

objections were due within fourteen days. The R. & R. informed the parties that “failure to file

timely objections to the findings and recommendations set forth in this report may waive their right

of appeal from an order of the District Court that adopts such findings and recommendations.”

R. & R. at 10, citing Thomas v. Arn, 474 U.S. 140 (1985). Twenty days have passed since

the R. & R. was issued, and the parties have not filed any objections.
        Upon review of the record and Magistrate Judge Meriweather’s report, it is hereby

        ORDERED that the Report and Recommendation [Dkt. # 70] is ADOPTED; and for the

reasons set forth therein, it is

        FURTHER ORDERED that these motions are denied as moot and the matter is closed.

        SO ORDERED.



                                            _______________________
                                            AMY BERMAN JACKSON
                                            United States District Judge

DATE: February 4, 2021




                                               2